Case: 14-30085       Document: 00512998435         Page: 1     Date Filed: 04/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-30085
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              April 8, 2015
GAYL PAYTON,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff–Appellant,
v.

NEWELL NORMAND, Individually and in His Official Capacity as Sheriff,
Jefferson Parish; MARK IANNAZZO, Individually in his Capacity as
Jefferson Parish Sheriff’s Deputy; DANNY JULIAN, Individually in His
Capacity as Jefferson Parish Sherriff’s Deputy,

                                                  Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-310


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Gayl Payton filed a 42 U.S.C. § 1983 complaint against defendants for
false arrest and use of excessive force, arising from an incident in which she
was arrested and suffered physical injuries while allegedly interfering in a
dispute between her daughter and her daughter’s boyfriend.                                Payton


       * Pursuant to Fifth Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in Fifth
Cir. R. 47.5.4.
    Case: 14-30085    Document: 00512998435      Page: 2   Date Filed: 04/08/2015



                                 No. 14-30085
subsequently entered an Alford plea in connection with her arrest.
Consequently, Payton’s claims are barred by Heck v. Humphrey unless the
“factual basis for the [Alford plea] is temporally and conceptually distinct from
the excessive force claim.” Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008).
Because Payton has not articulated facts that could support her excessive force
claims without running afoul of Heck, summary judgment for the defendants
was proper. The judgment of the district court is AFFIRMED.
                                           I.
      We review the district court’s grant of summary judgment de novo.
Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). Summary judgment is
appropriate if “the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). All facts and inferences are construed in the light most
favorable to the nonmoving party. Dillon, 596 F.3d at 266.
                                           II.
      Payton filed a 42 U.S.C. § 1983 action against Jefferson Parish Sheriff
Newell Normand and Jefferson Parish Sheriff’s Deputies Danny Julian and
Mark Iannazzo alleging that she was injured by their use of excessive force
during an incident outside her daughter’s house. In February 2012, there was
an altercation between Payton’s daughter and Payton’s daughter’s boyfriend
in which both Payton and the defendant officers became involved. Stemming
from this incident, Payton was arrested and charged with resisting a police
officer and interfering with the police. She entered an Alford plea to the
misdemeanor of interfering with law enforcement officers.
      Payton then brought this lawsuit alleging that she sustained injuries to
her face, knee, neck, and wrists due to the defendants’ excessive force during
the arrest.   According to Payton, she was injured when officer Iannazzo
grabbed her from behind and threw her to the ground while she was standing,
                                       2
    Case: 14-30085    Document: 00512998435     Page: 3   Date Filed: 04/08/2015



                                 No. 14-30085
uninvolved in the altercation. According to the defendants, Payton refused
orders to remove herself from the incident and was physically interfering when
she was injured.
      Heck v. Humphrey bars a claim for “allegedly unconstitutional conviction
or imprisonment, or for other harm caused by actions whose unlawfulness
would render a conviction or sentence invalid” unless “that . . . conviction or
sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or
called into question by a federal court’s issuance of a writ of habeas corpus.”
512 U.S. at 486–87. This rule applies equally to Alford pleas. Ballard v.
Burton, 444 F.3d 391, 396–97 (5th Cir. 2006). However, “a claim that excessive
force occurred after the arrestee has ceased his or her [interference] would not
necessarily imply the invalidity of a conviction for the earlier [interference].”
Bush, 513 F.3d at 498. The inquiry as to whether an excessive force claim is
barred under Heck is “analytical and fact-intensive” and depends upon
whether “the factual basis for the conviction is temporally and conceptually
distinct from the excessive force claim.” Id.
      Appellant, in both her Complaint and her brief on appeal, relies on a
version of the facts that is inconsistent with her arrest and Alford plea for
interfering with the officers. For the reasons explained by the district court,
we hold that her § 1983 claim is barred by Heck. Because her underlying claim
against Iannazzo and Julian is barred, her claims against Sheriff Normand are
likewise barred. See Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 (5th Cir.
2006) (holding that there can be no supervisory liability where there is no
underlying constitutional violation). The judgment of the district court is
AFFIRMED.




                                       3